Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00051-CR

                                      Alberto SANCHEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR0864A
                        Honorable Lorina I. Rummel, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

         In accordance with this court’s opinion of this date, this appeal is DISMISSED. The clerk
of this court is ORDERED to immediately issue the mandate.

       SIGNED February 28, 2018.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice